Opinion of the Court by
Judge Hobson
Dismissing.
John Gilson died intestate, leaving surviving him his wife, who was insane. He had at Ms death household effects valued at $34.34; als-o a policy in the order of Red Men for the sum of $50.00, which was paid to the administrator in pursuance of a by-law which reads:
“The family or relatives of a deceased brother of this tribe shall he entitled to receive from the wampum of the tribe fifty fathoms ($50.00) for the funeral benefits, if he was in good standing at the -time of his death.”
He also had a policy in the Bricklayers Uni-on for $150.00, which was paid to the administrator under the following provision:
“Whenever a member not more than three -months in arrears for dues, etc., shall die, the sum of $150.00 shall be paid by the union to the widow or -other legal representative of the .deceased.”
Oostigan & Roll had a claim against the estate for burial expenses amounting to $229.00 and asserted a preferred claim against the above insurance money. The committee of the widow -claimed the entire fund as exempt from distribution or payment of debts under section 1403 Ky. St-at. The circuit court adjudged the $50.00 paid by the Order of Red Men to Costigan & Roll, less the cost; and the $150.00 to the widow, less the cost. Prom this judgment Oostigan & Roll appeal, and the committee of the widow has taken a cross appeal.
The only thing in controversy on the appeal is the $150.00 collected from the Bricklayers Union. By sec*379tion 950 Ky. Stat. no appeal shall be taken to the court of appeals from a judgment for tbe recovery of money or personal property if tbe value in controversy be less than $200.00 exclusive of costs. The only thing in controversy >on tbe appeal of Costigan & Roll is $150.00. This court is, therefore, without jurisdiction and the appeal is dismised.
The thing in controversy on the cross appeal is $50.00 and as the appeal is dismissed the amount in controversy on the cross appeal is not sufficient to give the court jurisdiction.
The appeal and cross appeal are therefore' dismissed.